Citation Nr: 1036732	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  95-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, with 
asthma and bronchitis, to include as due to herbicide exposure in 
Vietnam.
      
2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for a left wrist injury.

4.  Entitlement to increased evaluations for bilateral hearing 
loss, evaluated as zero percent disabling prior to January 29, 
2007, as 10 percent disabling for the period of January 29, 2007, 
to February 24, 2010, and as 50 percent disabling for the period 
of February 25, 2010, to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1968, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The case has since been transferred to the 
Montgomery, Alabama VARO.  In June 2008, the Veteran testified at 
a personal hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  

In August 2008, these issues were remanded by the Board for 
further development.  Following this remand, in a June 2010 
rating decision, the RO increased the evaluation assigned to the 
Veteran's service-connected bilateral hearing loss to 50 percent, 
effective February 25, 2010.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Veteran's appeal also initially included a claim for an 
increased evaluation for tinnitus, but he withdrew this claim at 
his June 2008 hearing.
Additionally, the Board notes that the claims file contains a 
memorandum dated June 3, 2010, in which a Decision Review Officer 
indicated that, in light of the recent increase in the evaluation 
assigned to the Veteran's service-connected hearing loss, the 
Veteran now meets the percentage criteria for TDIU.  The Decision 
Review Office referred the matter to the RO for immediate 
attention.  In reviewing the Veteran's appeal for an increased 
rating for service-connected bilateral hearing loss, the Board 
has not overlooked the recent holding of the United States Court 
of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims he is 
unable to work due to a service connected disability).  However, 
the Board finds that Rice is not applicable to the current appeal 
because the Veteran has never specifically claimed that his 
bilateral hearing loss prevents him from obtaining and/or 
maintaining employment.  There must be cogent evidence of 
unemployability in the record.  See Rice, 22 Vet. App. 447, 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  
Therefore, the Board finds that the current decision need not 
consider whether the Veteran meets the criteria for entitlement 
to TDIU.

Additionally, the Board notes that neither Rice nor Comer 
prohibits the separation of TDIU and a determination on an 
increased disability rating.  See Rice, 22 Vet. App. at 455 n. 7 
(noting that the Court may "review a schedular rating assigned 
by the Board even though the Board also remanded or referred an 
issue as to entitlement to TDIU" (citing Holland v. Brown, 6 
Vet. App. 443 (1994))).  Indeed, the Court may review separate 
parts of a claim that have been finally decided by the Board, 
because a "final decision" is defined as any decision by the 
Board that "denied relief by either denying a claim or a 
specific theory in support of a claim and provided the claimant 
with notice of appellate rights."  Tyrues v. Shinseki, 23 Vet. 
App. 166, 178 (2009) (en banc).  This is to avoid "the 
unintended effect of encouraging the Board to delay making a 
determination on any matter until all matters are fully developed 
and ready for disposition." Id. at 176-77.  Therefore, while the 
RO is apparently currently adjudicating a claim for TDIU, the 
Board may proceed to adjudicate the claim for an increased rating 
for bilateral hearing loss. 

The issue of entitlement to service connection for a lung 
disorder, with asthma and bronchitis, to include as due to 
herbicide exposure in Vietnam, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin disorder is not shown by competent medical evidence of 
record to be etiologically related to a disease, injury, or event 
in service.

2.  Residuals of a left wrist injury is not shown by competent 
medical evidence of record to be etiologically related to a 
disease, injury, or event in service.

3.  The Veteran's hearing acuity is manifested by no more than 
Level VII bilaterally for the period of May 23, 2003, to February 
24, 2010.

4.  The Veteran's hearing acuity is manifested by no more than 
Level III for the right ear and Level II for the left ear for the 
period prior to May 23, 2003, and no more than Level IX for the 
right ear and Level VII for the left ear for the period of 
February 25, 2010, to the present.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, and 3.309 (2009).

2.  Residuals of a left wrist injury was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

3.  The criteria for a 40 percent evaluation for bilateral 
hearing loss for the period of May 23, 2003, to February 24, 
2010, have been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 
4.86 (2009).

4.  The criteria for a compensable evaluation for the period 
prior to May 23, 2003, or an evaluation in excess of 50 percent 
for the period of February 25, 2010, to the present, have not 
been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

VCAA letters dated in July 2003, June 2006,  January 2007, and 
January 2009 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, a March 2006 letter 
described how appropriate disability ratings and effective dates 
were assigned. 

The Board acknowledges that, in August 2008, these claims were 
remanded, in part, to provide the Veteran with notice then 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As 
noted, the Veteran was issued a notice letter in January 2009.  
However, in September 2009, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific, 
and vacated that portion of the decision requiring VA to notify a 
Veteran of alternative diagnostic codes or that he could submit 
evidence of the impact of a service-connected disability on his 
daily life.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  As such, the Board finds that discussion of the 
adequacy of the VCAA notice pursuant to the Court's holding in 
Vazquez-Flores v. Peake is no longer required.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records, VA and private 
medical records, and Social Security Administration (SSA) records 
are in the file.  In the August 2008 remand, the Board requested 
that efforts be made to locate all records of treatment for skin 
and left wrist disorder in 1968 and 1969, including from the 
Rutgers University network of treatment providers and the VA 
treatment facility in Newark, New Jersey.  The New Jersey Health 
Care System issued responses in March 2009 and May 2009 
indicating that its system showed no record of medical treatment 
for the requested dates.  These responses further indicated that 
all efforts had been made in the retrieval process of these 
records.  With regard to his alleged treatment at Rutgers 
University during that time, the Veteran was issued a letter in 
January 2009 specifically requesting that he submit an 
Authorization and Consent to Release Information form, if he 
wished VA to obtain the records from Rutgers University.  As no 
such release form was submitted, the Board finds that all 
available records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The record 
contains sufficient evidence to make a decision on the claims.  
VA has fulfilled its duty to assist.
With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his skin disorder claim in 
February 2007.  The examiner reviewed the claims file, noted the 
Veteran's assertions, and thoroughly examined the Veteran.  The 
Board finds this examination report and opinion to be thorough 
and complete.  Therefore, the Board finds this examination report 
and opinion are sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (finding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

With regard to the Veteran's wrist claim, the Veteran was 
provided a VA examination in April 1995.  The examiner noted the 
Veteran's assertions and thoroughly examined the Veteran.  The 
Board acknowledges that the examiner did not specifically 
indicate that he reviewed the claims file at this examination.  
However, assertions of an in-service left wrist injury were 
considered.  As will be discussed in further detail below, the 
Veteran was not provided a diagnosis of a current left wrist 
disability.  Furthermore, the claims file contains no medical 
evidence of a current left wrist disability or residuals of an 
injury at any time throughout the processing of this appeal.  
Without a current diagnosis of a disability, service connection 
will not be granted.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Therefore, the Board finds this 
examination report to be thorough and complete, as well as 
sufficient upon which to base a decision with regard to this 
claim.  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination for his hearing 
loss claim most recently in February 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  The examiner examined the 
Veteran and conducted the appropriate diagnostic studies.  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has held that a claimant is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of such 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

The Veteran is seeking entitlement to service connection for skin 
disorder.  Specifically, he asserted at the June 2008 hearing 
that he noticed white spots on his legs within 3 months of 
leaving the Republic of Vietnam.  It was asserted in the August 
2010 Appellant's Post-Remand Brief that the Veteran has a 
dermatological disorder as a result of exposure to herbicide 
agents in the Republic of Vietnam.  In his July 1995 notice of 
disagreement (NOD), the Veteran indicated that his skin condition 
may also have been caused by medications he received in Vietnam.  

As noted above, the Veteran had active duty from August 1965 to 
September 1968, with service in the Republic of Vietnam.  As 
such, in-service exposure to herbicides is conceded. 

A review of the service treatment records reveals no complaints, 
treatment, or diagnoses of a skin condition. 

With regard to a current skin disorder, the claims file contains 
no medical evidence of record reflecting treatment for or 
diagnoses of a skin disorder.  

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file.  She noted that the Veteran 
had no diagnosis of a skin disease in his VA medical records 
problem list.  Additionally, the examiner located no treatment 
for skin problems in his recent VA medical records.  Recent skin 
examination done by his VA medical provider was normal.  The 
Veteran reported that he remembered having spots on his legs 20 
years ago during his military service from "breaking out" that 
required treatment.  He further indicated that those spots are 
now "all gone" and have "cleared up".  He indicated that he 
does not remember filing a claim for a skin disease and believes 
that he canceled the claim.  At this examination, it was noted 
that the Veteran had no recent symptoms from his skin.  He has 
had no recent treatment to his skin, and he reports no systemic 
symptoms associated with any skin problem.  Upon physical 
examination, the examiner noted only one lesion on his left shin 
that the Veteran believes is related to the previous "breaking 
out" he had 20 years ago.  There is a small, less than 1/2 inch, 
circular area of depigmented skin.  No skin breakdown was noted.  
The area had normal skin texture.  There was no scarring or 
disfigurement.  He had no dermatitis or eczema.  No psoriasis was 
seen.  No acne or chloracne noted.  The scalp was normal.  The 
examiner did not order color photographs because she identified 
no active skin lesions on examination.  The diagnosis was normal 
skin.   

The Board notes that the claims file also contains a VA 
examination from June 1972 which noted the Veteran as having 
clear skin.  In VA treatment records from October 2004 and August 
2005, the Veteran denied a rash, ulcer, dryness, changes in 
texture, moles, and a history of skin cancer. 

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent 
medical evidence of record does not show the Veteran to have a 
skin condition of any kind.  Therefore, there may be no service 
connection for this claimed disability.

The Board acknowledges the Veteran's contention that he developed 
a skin condition as a result of his active duty service.  
However, the evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had first- 
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a skin condition must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

2.  Entitlement to service connection for a left wrist injury.

The Veteran is seeking entitlement to service connection for a 
wrist injury.  Specifically, he asserted at the June 2008 hearing 
that he was involved in an incident where a bunker collapsed 
resulting in injury to his left wrist.  He further claims that he 
was treated for this injury in service and that upon discharge 
from service he was treated at a VA facility in Newark, New 
Jersey.  

In October 2007, a response from the United States Armed Services 
Center for Unit Records Research (CURR) (now United States Army 
and Joint Services Records Research Center (JSRRC)) was issued 
which indicated that, on August 18, 1968, a personnel bunker 
collapsed due to the added weight of wet sand bags caused by 
heavy rainfall.  It was noted, however, that the available United 
Stated Army casualty database does not list the Veteran as 
wounded. 

The Board has reviewed the claims file extensively.  However, the 
medical evidence of record contains no treatment or diagnoses for 
a current left wrist disability or residuals of a left wrist 
injury.  

The Veteran underwent a VA examination in April 1995.  The 
examiner noted that the Veteran injured his left hand in 1968 
when a bunker collapsed on him and a support beam struck the 
posterior aspect of his left hand.  X-rays were negative.  At the 
time, he was treated with wrapping but no casting.  Currently, 
the Veteran reported that he occasionally experiences stiffness 
in his hand and numbness on both the dorsal and ventral surface 
of his hand.  He reports that he uses his hand "OK".  The 
Veteran believes that the strength in his left hand may be less 
than what it is in his right hand.  The Veteran is right-handed.  
Examination of his left hand reveals a normal clinical 
examination at this time with full range of motion, excellent 
grip strength, and no bony abnormalities that can be detected.  
The examiner provided a diagnosis of a remote injury to the left 
hand with present complaints of some intermittent stiffness and 
numbness, but with a normal clinical examination.   

The Board notes that the claims file also contains a VA 
examination report from June 1972, which gave no indication of 
residuals of a left wrist injury or disability.  Additionally, 
the available VA and private treatment records give no indication 
of residuals of a left wrist injury or disability. 

As noted above, the threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich, 104 F.3d 1328; 
Brammer, 3 Vet. App. 223.  While the Board recognizes the 
Veteran's sincere belief in his claim, the competent medical 
evidence of record does not show the Veteran to have a diagnosed 
left wrist disability.  The Board notes that the Veteran 
complained of stiffness and numbness at the April 1995 VA 
examination.  However, symptoms alone, such as stiffness and 
numbness, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001)).  Thus, without a specific 
diagnosis of a left wrist disability of some kind, there may be 
no service connection for this claimed disability.

The Board acknowledges the Veteran's contention that he injured 
his left wrist during his active duty service.  However, the 
evidence of record does not support this contention.  As noted, 
the Veteran can attest to factual matters of which he had first- 
hand knowledge.  See Washington, 19 Vet. App. 362.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu, 2 Vet. App. 492.  While 
the Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno, 6 Vet. 
App. 465.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a left wrist injury or disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

3.  Entitlement to increased evaluations for bilateral hearing 
loss, evaluated as zero percent disabling prior to January 29, 
2007, as 10 percent disabling for the period of January 29, 2007, 
to February 24, 2010, and as 50 percent disabling for the period 
of February 25, 2010, to the present.

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating prior to 
January 29, 2007; a10 percent disability rating for the period of 
January 29, 2007, to February 24, 2010; and a 50 percent 
disability rating for the period of February 25, 2010, to the 
present.  The Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

The most recent VA audiological report of record is dated 
February 25, 2010.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
80
80
105
105+
LEFT
60
80
85
90
The average decibel loss was 92.5 for the right ear and 78.75 for 
the left ear.  Speech recognition ability was 68 percent in the 
right ear and 88 percent in the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level VII for the right ear and a Level III for 
the left ear warranting a 20 percent rating.  

According to Table VIA of 38 C.F.R. § 4.85, however, the 
examination results in the assignment of a hearing acuity of 
Level IX for the right ear and a Level VII for the left ear.  
This warrants a 50 percent rating.  As 38 C.F.R. § 4.86 specifies 
that the Roman numeral designation for hearing impairment will be 
determined by whichever table (either Table VI or Table VIA ) 
that results in the higher numeral, the Board finds that the 
Veteran's hearing acuity was evaluated at 50 percent disabling as 
of February 25, 2010.  

The claims file also contains a VA audiological report from June 
2007.  This audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
75
75
100
105
LEFT
50
75
85
90
The average decibel loss was 88.75 for the right ear and 75 for 
the left ear.  Speech recognition ability was 96 percent 
bilaterally.  This examination report specifically indicated that 
speech recognition scores were obtained using the Maryland CNC 
test.  According to Table VI of 38 C.F.R. § 4.85, this 
examination results in the assignment of a hearing acuity of 
Level III for the right ear and a Level II for the left ear.  
This warrants a 0 percent rating.  With regard to Table VIA of 38 
C.F.R. § 4.85, the Board notes that only the Veteran's right ear 
meets the requirements established under 38 C.F.R. § 4.86 for 
utilizing this table.  Therefore, this examination results in the 
assignment of a hearing acuity of Level VIII for the right ear 
under Table VIA.  Evaluating this with the Level II assigned to 
the left ear under Table VI, a 10 percent rating is warranted.  
As 38 C.F.R. § 4.86 specifies that the Roman numeral designation 
for hearing impairment will be determined by whichever table 
(either Table VI or Table VIA ) that results in the higher 
numeral, the Board finds that the Veteran's hearing acuity was 
evaluated at 10 percent disabling in June 2007.  

The claims file also contains a VA audiological report from 
January 2007.  This audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows: 


HERTZ



1000
2000
3000
4000
RIGHT
65
65
85
80
LEFT
40
60
75
75
The average decibel loss was 73.75 for the right ear and 62.5 for 
the left ear.  Speech recognition ability was 96 percent 
bilaterally.  This examination report specifically indicated that 
speech recognition scores were obtained using the Maryland CNC 
test.  According to Table VI of 38 C.F.R. § 4.85, this 
examination results in the assignment of a hearing acuity of 
Level II bilaterally.  This warrants a 0 percent rating.  With 
regard to Table VIA of 38 C.F.R. § 4.85, the Board notes that 
only the Veteran's right ear meets the requirements established 
under 38 C.F.R. § 4.86 for utilizing this table.  Therefore, this 
examination results in the assignment of a hearing acuity of 
Level VI for the right ear under Table VIA.  Evaluating this with 
the Level II assigned to the left ear under Table VI, a 10 
percent rating is warranted.  As 38 C.F.R. § 4.86 specifies that 
the Roman numeral designation for hearing impairment from will be 
determined by whichever table (either Table VI or Table VIA ) 
that results in the higher numeral, the Board finds that the 
Veteran's hearing acuity was evaluated at 10 percent disabling in 
January 2007.  

The claims file also contains a VA audiological report from May 
2003.  This audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
65
65
85
95
LEFT
55
75
95
90
The average decibel loss was 77.5 for the right ear and 78.75 for 
the left ear.  Speech recognition ability was 96 percent for the 
right ear and 100 percent for the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to Table VI of 
38 C.F.R. § 4.85, this examination results in the assignment of a 
hearing acuity of Level II bilaterally.  This warrants a 0 
percent rating.  According to Table VIA of 38 C.F.R. § 4.85, this 
examination results in the assignment of a hearing acuity of 
Level VII bilaterally.  This warrants a 40 percent rating under 
38 C.F.R. § 4.86.  As 38 C.F.R. § 4.86 specifies that the Roman 
numeral designation for hearing impairment from will be 
determined by whichever table (either Table VI or Table VIA ) 
that results in the higher numeral, the Board finds that the 
Veteran's hearing acuity was evaluated at 40 percent disabling as 
of May 23, 2003. 

The claims file also contains a VA audiological report from April 
1995.  This audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
55
45
70
85
LEFT
35
55
70
80
The average decibel loss was 63.75 for the right ear and 60 for 
the left ear.  Speech recognition ability was 90 percent for the 
right ear and 94 percent for the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to 38 C.F.R. § 
4.85, this examination results in the assignment of a hearing 
acuity of Level III for the right ear and a Level II for the left 
ear.  This warrants a noncompensable rating under 38 C.F.R. 
§ 4.85.  

The claims file also contains VA audiological reports from 
February 1996 and September 2004.  While speech recognition 
scores were recorded for both ears at these tests, there is no 
indication that these scores were obtained using the Maryland CNC 
test.  As noted above, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
Therefore, with no indication that these scores were obtained 
using the Maryland CNC test, the Board will not use these results 
to evaluate the Veteran's hearing loss.   

The Veteran has also submitted private medical records in support 
of his claim.  Specifically, the claims file contains a February 
1994 audiogram from Robert Wood Johnson University Hospital.  
However, the Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  

In summary, the Board finds that the medical evidence of record 
reflects that the Veteran's hearing loss met the criteria for a 0 
percent rating in April 1995, a 40 percent rating in May 2003, a 
10 percent rating in January 2007, a 10 percent rating in June 
2007, and a 50 percent rating in February 2010. 

As noted above, the current evaluations assigned to the Veteran's 
hearing loss are 0 percent prior to January 29, 2007; 10 percent 
for the period of January 29, 2007, to February 24, 2010; and 50 
percent for the period of February 25, 2010, to the present.  The 
Board acknowledges that the January 2007 and June 2007 VA 
examination reports revealed results warranting a 10 percent 
schedular evaluation; however, the May 2003 VA examination report 
revealed results warranting a 40 percent evaluation with no 
indication of any sustained improvement in hearing acuity.  As 
such, resolving all reasonable doubt in favor of the Veteran, the 
Board will grant an increased evaluation of 40 percent for the 
period of May 23, 2003, to February 24, 2010.  There is no 
medical evidence of record prior to the May 23, 2003, VA 
examination which reflects that the Veteran's hearing loss met 
the criteria for a compensable evaluation.  Based upon the 
February 2010 VA examination report, it is clear that the 
Veteran's hearing loss met the criteria for a 50 percent 
evaluation at the time of that examination.  There is no 
indication that he met this criteria prior to that examination.  

As such, upon review of all relevant medical evidence of record, 
the Board finds that the Veteran's bilateral hearing loss 
warrants a noncompensable evaluation prior to May 23, 2003; his 
bilateral hearing loss warrants a 40 percent evaluation for the 
period of May 23, 2003, to February 24, 2010; and his bilateral 
hearing loss warrants a 50 percent evaluation, for the period of 
February 25, 2010, to the present.  

While the Board notes the difficulties the Veteran experiences as 
a result of his disability, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards.  The Board is bound by the very precise nature of the 
laws governing evaluations of hearing loss disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath, 1 Vet. App. 589.  The Board notes the 
assertion set forth in the August 2010 Appellant's Post-Remand 
Brief that the sterile, controlled clinical environment of the VA 
audiological examination does not replicate the complications of 
daily activities of the Veteran.  Further, it was asserted that, 
while the Veteran's bilateral hearing loss disability is 
clinically severe, it is devastating functionally.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
For these reasons, and for the reasons previously discussed in 
the introduction section of this decision, any further discussion 
of a claim for a total rating based on individual unemployability 
is not necessary.  

In summary, the Board concludes that the evidence supports an 
increased rating of 40 percent for the period of May 23, 2003, to 
February 24, 2010, but that the preponderance of the evidence is 
against the claim for a rating higher than 0 percent for the 
period prior to May 23, 2003, or a rating higher than 50 percent 
for the period of February 25, 2010, to the present.  The benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and applied appropriately.  See Hart, supra.


ORDER

Entitlement to service connection for a skin disorder, to include 
as due to herbicide exposure in Vietnam is denied.

Entitlement to service connection for a left wrist injury is 
denied.

Entitlement to a 40 percent evaluation, but no more, for service-
connected bilateral hearing loss is granted for the period of May 
23, 2003, to February 24, 2010, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to a compensable evaluation for the period of time 
prior to May 23, 2003, or an evaluation in excess of 50 percent 
for the period of February 25, 2010, to the present, is denied.

REMAND

The Veteran is seeking entitlement to service connection for a 
lung disorder, to include asthma and bronchitis.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.  

Specifically, the Veteran asserted at his June 2008 hearing that 
he believes his current asthma condition is secondary to in-
service exposure to herbicides.  The Veteran further asserted 
that, while on active duty in the Republic of Vietnam, he kept 
experiencing shortness of breath.  He asserts that he sought 
medical treatment at that time and was given some sort of 
medication. 

In August 2008, the Board reviewed the evidence of record.  
Specifically, the Board noted that a March 1995 treatment record 
from the State of New Jersey Division of Disability Determination 
contains a notation, in a section titled "CONCLUSION," that the 
Veteran was an "asthmatic for 28" years.  It was determined by 
the Board in the August 2008 remand that, as the Veteran served 
from 1965 to 1968, this treatment record constitutes competent 
medical evidence in support of his claim for service connection 
for a lung disorder, thus warranting a VA examination with an 
etiology opinion.  No such opinion was included in the April 1995 
VA respiratory diseases examination.  As such, the Board remanded 
this issue in August 2008 to request that the Veteran be afforded 
a VA examination, with an appropriate examiner, to determine the 
nature and etiology of his claimed lung disorder.  It was 
specified that the Veteran's claims file be made available to the 
examiner prior to the examination, and the examiner review the 
entire claims file in conjunction with the examination.  All 
tests and studies deemed necessary by the examiner should be 
performed.  Based on a review of the claims file and the clinical 
findings of the examination, the examiner was requested to 
provide a diagnosis corresponding to the claimed lung disorder. 

The Veteran was provided a VA examination for this disability in 
February 2010.  The examiner indicated that she reviewed the 
Veteran's service treatment records and made reference to several 
recent post-service treatment records.  However, the examiner did 
not specifically indicate that she reviewed the entire claims 
file.  Moreover, while this opinion addresses the Veteran's 
severe obstructive lung disease, the examiner did not address the 
Veteran's asthma or indicate that she considered its possible 
relation to the Veteran's active duty service. 

Therefore, in light of the fact that it is unclear whether the 
examiner actually reviewed the entire claims file and the 
examiner failed to offer any opinion regarding the etiology of 
the Veteran's asthma, the Board finds that this issue must 
regrettably be remanded once again in order to ensure that the 
claims file has been reviewed in detail by an appropriate 
examiner and to obtain an opinion regarding the etiology of all 
currently diagnosed lung conditions, to include asthma.

Accordingly, the case is REMANDED for the following action:

1.	A new VA opinion should be provided 
regarding the nature and etiology of the 
Veteran's claimed lung disorders.  If 
possible, this opinion should be obtained 
from the same examiner who conducted the 
February 2010 VA respiratory examination.  
The Veteran's claims file must be made 
available to the examiner, and the examiner 
must review the entire claims file.  The 
examiner should specifically indicate 
that the claims file has been reviewed.

Based on a review of the complete claims 
file, to specifically include the February 
2010 VA examination report , the examiner is 
requested to provide a diagnosis regarding 
all current lung disorders.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any lung disorder(s) was/were caused or 
aggravated by the Veteran's period of active 
service.  The examiner should determine 
the etiology of all diagnosed lung 
disabilities, to include asthma, if 
applicable.  If a diagnosis of asthma 
is not warranted, an explanation 
addressing the March 1995 treatment 
record should be provided.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.
 
2.	Thereafter, the RO/AMC should readjudicate 
the claim.  In particular, review all the 
evidence that was submitted since the most 
recent supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the Veteran 
has been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


